135 N.J. Super. 210 (1975)
343 A.2d 103
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
RICHARD BOWMAN, JR., DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued June 9, 1975.
Decided July 8, 1975.
Before Judges COLLESTER, LORA and HANDLER.
Mr. Gregory S. Baxter argued the cause for appellant (Messrs. Saling, Moore, O'Mara & Coogan, attorneys).
Mr. Daniel J. Fitzpatrick, Jr., Deputy Attorney General, argued the cause for respondent (Mr. William F. Hyland, Attorney General of New Jersey, attorney).
*211 PER CURIAM.
This is an appeal from a judgment of the Monmouth County Court, following a trial de novo, which upheld the 90-day county jail sentence of defendant by the Belmar Municipal Court upon his conviction as a second offender for violation of the Compulsory Motor Vehicle Insurance Law (N.J.S.A. 39:6B-2). Defendant had previously pleaded guilty as a first offender in the Brielle Municipal Court where he had been fined.
We affirm substantially for the reasons expressed in the opinion of Judge McGann reported at 131 N.J. Super. 209 (Cty. Ct. 1974). Supplementing the opinion, we find no basis for the claim raised for the first time in the County Court and again urged on this appeal, that defendant's conviction as a second offender is void because the State failed to prove he knowingly waived his right to counsel when he pleaded guilty in the Brielle Municipal Court. The certification by the judge of that court, submitted following an order enlarging the appellate record, clearly shows that defendant was advised of his right to counsel and knowingly waived it before he pleaded guilty.
Affirmed.